Citation Nr: 1535517	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  07-02 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to October 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011 and November 2013, the Board remanded the claim for additional development of the record.


FINDINGS OF FACT

1.  Service connection is in effect for mood disorder, evaluated as 70 percent disabling effective September 14, 2010; lumbosacral strain with spondylosis and ankylosing spondylitis, evaluated as 40 percent disabling effective August 2003; ankylosing spondylitis of the cervical spine, evaluated as 30 percent disabling effective May 2011; radiculopathy of the left lower extremity, sciatic nerve, evaluated as 20 percent disabling effective June 2006; radiculopathy of the right lower extremity, sciatic nerve, evaluated as 20 percent disabling effective June 2006; radiculopathy of the right upper extremity, evaluated as 20 percent disabling effective April 2013; radiculopathy of the left upper extremity, evaluated as 20 percent disabling effective April 2013; radiculopathy of the femoral nerve of the left lower extremity, evaluated as 20 percent disabling effective April 2013; radiculopathy of the femoral nerve of the right lower extremity, evaluated as 20 percent disabling effective April 2013; tinnitus, evaluated as 10 percent disabling effective May 2011; and bilateral hearing loss, evaluated as noncompensable, effective May 2011.  The combined schedular ratings were 60 percent effective June 2006, 90 percent effective September 14, 2010, and 100 percent, effective April 9, 2013.

2.  The Veteran has work experience in real estate and last worked in 2006.  He completed one year of college.

3.  The Veteran was precluded from maintaining regular substantially gainful employment due to his service-connected disabilities as of September 14, 2010.



CONCLUSION OF LAW

The schedular requirements for a TDIU rating are met effective September 14, 2010, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in June 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.

The Veteran's pertinent private, Social Security Administration and VA medical records have been secured.  He was afforded adequate VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA examination of the spine in July 2006, the Veteran reported he was on medication for back pain.  He stated it had an effect on his occupation as a real estate agent since it limited his walking, sitting and standing.  His driving was limited due to decreased mobility.  He was unable to participate in recreational activities beyond short-term cards or board games.  An examination revealed flexion of the lumbar spine was from 20 to 40 degrees.  He lacked 20 degrees of extension.  Lateral flexion was from 0 to 10 degrees, bilaterally, and he was not able to rotate the lumbar spine.  Range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  The diagnoses were lumbosacral strain with degenerative disc disease and degenerative joint disease and cervical spondylosis with nerve root encroachment, radiculopathy.  

The Veteran was seen in a VA rheumatology clinic in September 2006.  It was reported he had difficulty lifting objects from the floor.  He could carry 10 pounds.  He had difficulty walking more than 1/2 a block.  He was able to stand for 10 minutes, but then had to sit due to pain.  X-rays revealed fusion of the sacroiliac joints.  Based on the Veteran's history, observation and examination, the examiner indicated the Veteran would have difficulty getting in a comfortable position sitting which should cause difficulty in a job requiring long periods of sitting over one hour.  He would also have difficulty climbing, stooping, crouching, kneeling and crawling.  The examiner added that decreased flexion would make it difficult to do work requiring good balance.  He concluded the Veteran appeared to be disabled due to ankylosing spondylitis.

A VA general medical examination was conducted in March 2007.  The Veteran reported he had stopped working because he found it very difficult to walk.  On examination, he had minimal range of motion of the thoracolumbar spine.  The diagnoses were ankylosing spondylitis, degenerative joint disease of the cervical spine and degenerative joint disease of the lumbar spine.

The Veteran was again afforded a VA examination of the spine in June 2008.  He stated he last worked in June 2007 when he was unable to continue to work.  He stated he had flare-ups of pain every day that were severe, 9/10 and lasted all day.  An examination showed that forward flexion of the lumbar spine was 20 to 30 degrees, extension lacked 20 degrees and rotation was 0 to 20 degrees bilaterally.  He was not able to perform lateral flexion.  He had moderate paravertebral muscle spasm and tenderness.  The diagnoses were lumbar spondylosis with spasm and lumbar degenerative disc disease with subjective, but not objective evidence of lumbar radiculopathy.  The examiner stated the Veteran was not diagnosed with ankylosing spondylitis of the lumbar or thoracic spine. 

In December 2007, the Veteran was found to be disabled for Social Security Administration purposes.  His severe impairments were ankylosing spondylitis and an affective disorder.

On VA examination of the spine in May 2010, the Veteran reported he stopped working in 2006 due to his back problems.  He stated that in his work activity, he had severe limitation of locking and in his daily living he was unable to walk over uneven terrain.  He had flare-ups of his back pain that were activity related.  They could last for several days and were characterized by muscle spasms.  He used a walker on a routine basis.  It was noted the Veteran was unable to lie flat on the examination table.  Back flexion was to 20 degrees, extension to 0 degrees, and lateral flexion and rotation were to less than 5 degrees bilaterally.  Motion appeared painful.  The back was non-tender.  Straight leg raising could not be tested in the conventional fashion.  Motor strength appeared symmetrically decreased in the lower extremities.  Sensation was decreased on the lateral aspect of both legs.  Knee jerks were absent symmetrically, but ankle jerks were 2+ and equal.  The diagnoses were lumbar spondylosis, lumbar degenerative disc disease, thoracic disc disease and ankylosing spondylitis with clinical evidence of a bilateral lumbar radiculopathy.

A VA psychiatric examination was conducted in January 2011.  It was noted the Veteran was being treated at the VA and was on medication for his psychiatric condition.  On mental status evaluation, he was somewhat disheveled and appeared older than his stated age.  He was somewhat guarded and made intermittent eye contact.  He exhibited significant psychomotor retardation.  He was tearful at times and the interview had to be halted on occasion to allow the Veteran to compose himself.  His speech was slow and low in volume.  He described his mood as very depressed, and his affect was flat.  His thoughts were circumstantial at times and thought content was significant for preoccupation about his feelings of worthlessness.  He had intermittent suicidal thoughts, but no plan.  He was not having hallucinations.  His short-term memory and concentration were impaired.  His insight and judgment were significantly impaired.  The diagnostic impression was mood disorder secondary to chronic pain, major depressive type.  The Global Assessment of Functioning score was 35.  

In June 2012, the Veteran's former employer wrote that he had stopped working in October 2006 since he was not physically able to perform the job.  

In March 2014, a VA physician opined, based on a review of the record, and examination and detailed discussion with the Veteran, that the Veteran's lumbosacral strain with spondylosis, ankylosing spondylitis and bilateral lower extremity radiculopathy did limit him from gaining or maintaining "certain all" types of physical employment, but did not limit sedentary employment such as purely desk work prior to September 2010.  While he had significantly decreased spinal range of motion secondary to ankylosing spondylitis, he could still sit and work at a desk, and using a walker, he was able to maneuver around an office as he did in the physician's examination area.  The examiner also concluded that the Veteran's low back and bilateral lower extremity disabilities, as well as ankylosing spondylitis of the cervical spine limited him from gaining or maintaining "certain all" types of physical employment, but did not limit sedentary employment such as purely desk work prior to April 2013.  He added that the findings were consistent with limitations found in the medical literature regarding ankylosing spondylitis.  He specifically noted that his opinion did not take into account any psychiatric or auditory disabilities.  

The Veteran has been granted service connection for mood disorder, evaluated as 70 percent disabling effective September 14, 2010; lumbosacral strain with spondylosis and ankylosing spondylitis, evaluated as 40 percent disabling effective August 2003; ankylosing spondylitis of the cervical spine, evaluated as 30 percent disabling effective May 2011; radiculopathy of the left lower extremity, sciatic nerved, evaluated as 20 percent disabling effective June 2006; radiculopathy of the right lower extremity, sciatic nerve, evaluated as 20 percent disabling effective June 2006; radiculopathy of the right upper extremity, evaluated as 20 percent disabling effective April 2013; radiculopathy of the left upper extremity, evaluated as 20 percent disabling effective April 2013; radiculopathy of the femoral nerve of the left lower extremity, evaluated as 20 percent disabling effective April 2013; radiculopathy of the femoral nerve of the right lower extremity, evaluated as 20 percent disabling effective April 2013; tinnitus, evaluated as 10 percent disabling effective May 2011; and bilateral hearing loss, evaluated as noncompensable, effective May 2011.  The combined schedular ratings were 60 percent effective June 2006, 90 percent effective September 14, 2010, and 100 percent, effective April 9, 2013.  

The record shows the Veteran has work experience in real estate and he last worked in 2006.  He completed one year of college.

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran met the schedular requirements for a TDIU rating effective September 14, 2010.  The remaining question to be resolved is whether his service-connected disabilities are of such nature and severity as to prevent him from working at any time during the appeal.

The Board acknowledges that there are several medical opinions of record suggesting that while the Veteran's thoracolumbar spine condition would affect his ability to perform physical work, he was capable of sedentary employment.  This was the conclusion following the September 2011 VA examination of the spine, as well as the opinion of the VA examiner in March 2014.  It is significant to point out, however, that such opinions were specifically limited to the impact of the low back disability and did not factor in the Veteran's psychiatric disorder.  As noted above, the findings on the January 2011 VA psychiatric examination demonstrated significant impairment, as reflected by the Global Assessment of Functioning score of 35.  While some VA outpatient treatment records reflect his psychiatric symptoms had improved somewhat, in light of his testimony to the effect he is unable to sit at a desk for 40 hours and resolving reasonable doubt in his favor, the Board finds that it is reasonably shown that as a consequence of his service connected disabilities the Veteran is rendered incapable of performing substantially gainful employment consistent with his education and work experience.  Accordingly, the Board finds that a TDIU rating is warranted effective September 14, 2010.  

Prior to this date, the Veteran did not meet the schedular requirements for a TDIU rating, and the record does not demonstrate that he was unemployable due to his service-connected disabilities.  Significantly, prior to September 14, 2010, service connection was not in effect for a psychiatric disorder, ankylosing spondylitis of the cervical spine, radiculopathy of the upper extremities, or radiculopathy of the femoral nerve of the lower extremities, tinnitus, or hearing loss.  With respect to the disabilities that were service-connected at that time, lumbosacral strain with spondylosis, ankylosing spondylitis and bilateral lower extremity radiculopathy of the sciatic nerve, a March 2014 VA physician opined, based on a review of the record, and examination and detailed discussion with the Veteran, that the Veteran's service-connected disabilities did limit him from gaining or maintaining "certain all" types of physical employment, but did not limit sedentary employment such as purely desk work prior to September 2010.  The Board notes that when the Veteran was seen at a VA outpatient clinic in September 2006, the examiner stated the Veteran was disabled due to ankylosing spondylitis.  The findings, however, did not show he was prevented from all forms of gainful employment.  Further, the record does not show that the Veteran had work experience in only strenuous physical activity.  In fact, he was most recently employed in real estate and had some college education.  For these reasons, the preponderance of the evidence is against a finding that the Veteran was unable to pursue a substantially gainful occupation by reason of service-connected disabilities prior to September 14, 2010.


ORDER

A TDIU rating is granted effective September 14, 2010, subject to the regulations governing payment of monetary awards.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


